UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MARJORIE BROWN,
Plaintiff-Appellant,

v.
                                                                  No. 95-2661
BOOZ-ALLEN & HAMILTON,
INCORPORATED,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Alexander Williams, Jr., District Judge.
(CA-93-3591-AW)

Argued: September 26, 1996

Decided: November 1, 1996

Before WILKINSON, Chief Judge, LUTTIG, Circuit Judge, and
SMITH, United States District Judge for the Eastern District of
Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Benjamin Jeremy Woolery, Upper Marlboro, Maryland,
for Appellant. Edward C. Bacon, MCCARTHY, BACON & COS-
TELLO, Lanham, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant, Marjorie Brown, was involved in an automobile acci-
dent in March of 1991. At that time, she was employed as a consul-
tant or independent contractor with Booz-Allen & Hamilton (Booz-
Allen). On or about January 13, 1992, Booz-Allen hired Brown as a
full-time employee, thus covering her under the company's long-term
and short-term disability plans.

On May 20, 1992, Brown, who was suffering from back problems,
provided Booz-Allen with a certification of short-term disability
signed by her attending physician. In order to receive short-term dis-
ability benefits beyond 45 days, Brown had to receive authorization
for a continuation from Cost Care, Inc., the third-party administrator
of Booz-Allen's short-term disability plan. A September 16, 1992,
assessment report from Cost Care advised Brown's physician that she
had provided insufficient medical information to authorize an exten-
sion of her disability. After Brown provided additional medical infor-
mation, Cost Care notified her that a continuation of short-term
disability status was not medically necessary. Brown appealed the
Cost Care decision to a Cost Care appeals committee. Although
Booz-Allen informed Brown that she could have another doctor
review her disability status, Brown declined to do so because she
believed that Cost Care was "taking their time" in getting another
doctor. The Cost Care appeals committee reviewed Brown's medical
records and upheld the original recommendation that disability
beyond September 13, 1992, was not medically necessary.

Because Cost Care determined that Brown did not qualify for con-
tinued short-term disability, her leave status changed from an
employee absent due to disability to an employee absent without pay.
Booz-Allen therefore informed Brown that she was required to return
to work on December 9, 1992, because of Booz-Allen's policy that

                    2
"any employee who has three consecutive days of unreported absence
may be terminated." J.A. at 136. When Brown failed to return to
work, Booz-Allen terminated her employment.

Brown brought a complaint against Booz-Allen under 29 U.S.C.
§ 1132 and 29 U.S.C. § 1140, claiming that Booz-Allen terminated
her employment in order to avoid paying her long-term disability ben-
efits, and under the Americans with Disabilities Act (A.D.A.), claim-
ing that Booz-Allen failed to reasonably accommodate her back pain.
At the conclusion of Brown's case, the district court granted Booz-
Allen's motion for judgment as a matter of law.

Brown argues that the district court erred in concluding that Booz-
Allen's notices of denial of benefits complied with ERISA's require-
ment that every employee benefit plan "provide adequate notice in
writing to any participant or beneficiary whose claim for benefits
under the plan has been denied, setting forth the specific reasons for
such denial, written in a manner calculated to be understood by the
participant . . . ." 29 U.S.C. § 1133. Brown received 16 notices from
Cost Care over a three-month period, nine of which advised her of the
denial of benefits. Although the early assessment reports informed
Brown that her physician had not provided sufficient medical infor-
mation, later notices explicitly informed Brown that the determina-
tions were based on a review of her medical records. These notices
informed Brown that, "[b]ased on the clinical information obtained,
we have determined that the disability is not medically necessary at
this time." J.A. at 52. We conclude that, within the context of the
extensive correspondence and other communication between Cost
Care and Brown, which left no doubt between the parties as to the
claimed source and nature of disability, the notices from Cost Care
were sufficiently clear to comply with the requirements of ERISA.

We further conclude that the district court did not err in holding
that Brown failed to introduce evidence establishing a prima facie
case of retaliatory discharge under ERISA. The district court correctly
concluded that "[t]here is nothing before this court that shows any ill
will, any effort at all by the defendant to deliberately stop and cut
short those rights to prevent the plaintiff from ultimately receiving
long-term benefits." J.A. at 31-32. The district court's conclusion is

                    3
buttressed by the fact that long-term benefits would have been paid
by UNUM Life Insurance Co., rather than by Booz-Allen.

Brown's other arguments are likewise without merit. We find no
reversible error in the district court's exclusion from evidence of
Brown's medical records nor in its conclusion that Booz-Allen did not
violate the Americans with Disabilities Act by declining to obtain a
special chair for her until she returned to work.

We have read the briefs, heard oral argument, and given thorough
consideration to the parties' contentions. For the reasons stated
herein, we affirm the judgment of the district court.

AFFIRMED

                    4